DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Amendment
This action is in response to Amendments made on 12/21/2021, in which: claim 1, is amended, claims 2-4, 6-7 remain as filed originally, claim 5 is cancelled and claim 8 is new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitchcock (GB 2075447).

Regarding claims 1, 6, Hitchcock discloses a nacelle for an aircraft bypass turbojet engine (Fig. 1), the nacelle comprising: a rear section (14) including a thrust reverser device (17, 18, 18, 20, 20, 21), the thrust reverser device (17, 18, 18, 20, 20, 21) including an upper door (18) and a lower door (18), the upper and lower doors (18, 18) being movable in rotation between a stowed position in which aerodynamic continuity with the nacelle (Abstract, first position which constitutes a rearward extension of the jet pipe) is provided and a deployed position in which the upper and lower doors (18, 18) each form an opening angle with the nacelle and are capable of redirecting a primary flow forward and a secondary flow generated by the aircraft bypass turbojet engine (opened/extended, Figs. 1-5), the upper and lower doors (18, 18) being displaced from the stowed position (Abstract, first position which constitutes a rearward extension of the jet pipe) to the deployed position (opened/extended, Figs. 1-5) by at least one upper actuator (20) and one lower actuator (20) respectively, wherein the opening angle of the upper door (18) in the deployed position (opened/extended, Figs. 1-5) is less than the opening angle (Figs. 2-4, the opening angle is less than that of the lower doors due to the shape of the nacelle and doors) of the lower door (18), and wherein the lower and upper doors (18) are movable in rotation about their respective axis of rotation (around pivot point element 17), each axis of rotation (around pivot point element 17) being symmetrical relative to the longitudinal axis of the nacelle (page 2, lines 73-77).



Regarding claim 8, Hitchcock discloses wherein downstream edges of the upper and lower doors (aft edges of elements 18, 18) are aligned along a longitudinal axis of the nacelle (Figs. 3-4) when the upper and lower doors (18, 18) are in the deployed position (opened/extended, Figs. 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (GB 2075447).

Regarding claims 3-4, Hitchcock discloses the invention substantially as set forth above and further discloses each of the upper and lower doors having a different opening angle (Figs. 2-4), but does not expressly disclose the difference between the opening angle of the upper door and the lower door being between 3 and 10 degrees or between 4 and 6 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the upper and lower door opening angles limitation disclosed by Applicant in order to allow the upper and lower doors to In re Aller, 105 USPO 233.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (GB 2075447) in view of Suciu (US 2015/0121896).

Regarding claim 7, Hitchcock discloses the invention substantially as set forth above, but does not expressly disclose the location of the aircraft propulsion unit being attached to a fuselage of the aircraft in a rear position relative to a center of gravity of the aircraft.
However, Suciu discloses an aircraft (40) with a fuselage (44) and propulsion units (LOA, 10B) with a similar nacelle structure (18) having thrust reverser doors (46A, 46B) and the propulsion units being located on the aft of the aircraft (aft fuselage section 42) at a rear position relative to the center of gravity of the aircraft (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hitchcock, by positioning the aircraft propulsion unit on a fuselage of the aircraft in a rear position relative to a center of gravity of the aircraft, as taught by Suciu, for the purpose of reducing the need for an aircraft mounting pylon unlike that of the typical underwing mounted locations.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642